This is an application for a writ of mandamus to compel the respondent Board of Supervisors to appoint a member of the Honcut-Yuba Irrigation District, upon the ground that there is a vacancy in the board of that district representing division one. *Page 235 
The application shows that the position is now being occupied by one C.F. Cox, who is performing the duties of the office with the acquiescence of his associates and under claim of right.
[1] Under the circumstances a writ of mandamus
should not be issued because, in effect, it would require us to try the title to the office. The writ should not be granted until it has been established by judicial process that there is a vacancy to be filled. (Kelly v. Edwards,69 Cal. 460 [11 P. 1].)
The petition is denied.